DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 16/157803 filed on 10/11/18 and is a CON of 13/250,224 and claims benefit of 61/789,703 filed on 10/4/10 and claims benefit of 61/391/666 filed on 10/10/10.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendments submitted on 7/22/2021, wherein Claims 1, 4-15 and 18-30 are pending and ready for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 recites “means for sending”, corresponds to the wireless antenna of [0103] and fig 8 of the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1 and similarly 15 and 29-30, the limitation of “for a determined mobile device relative to the reference point” lacks support in the specification. The best the specification discloses relative location of one mobile device to base stations at least in [0041-0043] and fig 1, however, there is nowhere in the specification that suggests more than one mobile device relative to the reference point. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15 and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, and similarly 15, 29 and 30, the limitation for a determined mobile device relative to the reference point” is unclear as the relative reference point is described earlier as corresponds to a geographically fixed location, and yet the claim provide another mobile device relative to the first mobile device instead, which makes no sense as it contradicts the earlier disclosed information. Nevertheless, such disclosure has no support in the specification. Thus, the examiner interprets the claim in light of the specification as one mobile device is used and the relative reference point corresponds to a geographically fixed location. Thus the examiner interprets the limitation “for a determined mobile device relative to the reference point” as “for the determined mobile device relative to the reference point”. The claims are interpreted based on the best understood.

Claims 4-14, and 18-28 as they depend from claims 1 and 15 and do not rectify the defect of their parent claims. The claims are interpreted based on the best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 4-6, 8-9, 12-15, 18-20, 22-23 and 26-30, are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by US 2012/0083288 A1, Siomina.

As to independent claim 1, Siomina teaches “sending, by a mobile device, a message to a location server, the message indicating a reference point capability of the mobile device according to a positioning protocol;” ([abstract] wherein a method of positioning node of a mobile device is disclosed and wherein an indication indicating availability/ location and enabling positioning of the user equipment/ mobile device. Moreover, fig 2 and [0039-0040], wherein the transmitted indication 201 reads on “sending by a mobile device, a message”, wherein such indication is used to determine the reference signal and reference cell which provides the location information, see e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. Moreover, wherein the cell is defined in [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.”)
“wherein a reference point corresponds to a geographically fixed location, and wherein the reference point capability of the mobile device is used for location reporting for [[a]] the determined mobile device relative to the reference point and support receiving assistance data based on the reference point.” (fig 1, [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.” Moreover, [0007] “timing differences for downlink reference signals received from multiple distinct locations.” Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated and wherein the positioning assistance data is received by the user equipment i.e. the user equipment supports receiving positioning assistance data. Moreover, [0046-0048] based on the positioning assistance and “common IE assistance data”, the location to be determined, wherein common IE assistance data includes location data as in [0044]. Moreover, [0093] “the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. See [0036] “the user equipment 10 may then report the positioning measurement/s back to the positioning node”. Furthermore, [0034-0037] “The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data”; “included in the positioning assistance data and in some specific examples the at least one cell may be referred to as a reference cell in the positioning assistance data”, also see [0042], [0047-0048] and [0058-0060]. See figs 1-3 and their corresponding paragraphs.)

As to independent claim 15, Siomina “A mobile device comprising: a wireless interface configured to wirelessly communicate with a location server in a wireless network, at least one processor coupled to the wireless interface and configured to send a message to the location server with the wireless interface, the message indicating a reference point capability of the mobile device according to a positioning protocol;” ([abstract] wherein a method of positioning node of a mobile device is disclosed and wherein an indication indicating availability/ location and enabling positioning of the user equipment/ mobile device. Moreover, fig 2 and [0039-0040], wherein the transmitted indication 201 reads on “sending by a mobile device, a message”, wherein such indication is used to determine the reference signal and reference cell which provides the location information, see [0007-0008] and [0041]. Moreover, [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. Moreover, [0002], and [0024-0026] “radio interface” reads on “wireless interface”. Moreover, wherein the cell is defined in [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.”)
“wherein a reference point corresponds to a geographically fixed location, and wherein the reference point capability of the mobile device is used for location reporting for [[a]] the determined mobile device relative to the reference point and support receiving assistance data based on the reference point.” (fig 1, [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.” Moreover, [0007] “timing differences for downlink reference signals received from multiple distinct locations.” Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated and wherein the positioning assistance data is received by the user equipment i.e. the user equipment supports receiving positioning assistance data. Moreover, [0046-0048] based on the positioning assistance and “common IE assistance data”, the location to be determined, wherein common IE assistance data includes location data as in [0044]. Moreover, [0093] “the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. See [0036] “the user equipment 10 may then report the positioning measurement/s back to the positioning node”. Further more [0034-0037] “The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data”; “included in the positioning assistance data and in some specific examples the at least one cell may be referred to as a reference cell in the positioning assistance data”, also see [0042], [0047-0048] and [0058-0060]. See figs 1-3 and their corresponding paragraphs.)

As to independent claim 29, Siomina teaches “means for sending, by the mobile device, a message to a location server, the message indicating a reference point capability of the mobile device according to a positioning protocol;” ([0009] “wireless antenna”. Moreover, [abstract] wherein a method of positioning node of a mobile device is disclosed and wherein an indication indicating availability/ location and enabling positioning of the user equipment/ mobile device. Moreover, fig 2 and [0039-0040], wherein the transmitted indication 201 reads on “sending by a mobile device, a message”, wherein such indication is used to determine the reference signal and reference cell which provides the location information, see [0007-0008] and [0041]. Moreover, [0028-0031] wherein the positioning is part of the a positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. Moreover, wherein the cell is defined in [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.”)
“wherein a reference point corresponds to a geographically fixed location, and wherein the reference point capability of the mobile device is used for location reporting for [[a]] the determined mobile device relative to the reference point and support receiving assistance data based on the reference point.” (fig 1, [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.” Moreover, [0007] “timing differences for downlink reference signals received from multiple distinct locations.” Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated and wherein the positioning assistance data is received by the user equipment i.e. the user equipment supports receiving positioning assistance data. Moreover, [0046-0048] based on the positioning assistance and “common IE assistance data”, the location to be determined, wherein common IE assistance data includes location data as in [0044]. Moreover, [0093] “the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. See [0036] “the user equipment 10 may then report the positioning measurement/s back to the positioning node”. Furthermore, [0034-0037] “The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data”; “included in the positioning assistance data and in some specific examples the at least one cell may be referred to as a reference cell in the positioning assistance data”, also see [0042], [0047-0048] and [0058-0060]. See figs 1-3 and their corresponding paragraphs.)

As to independent claim 30, Siomina teaches “A non-transitory computer readable medium comprising instructions, which when executed by a processor cause the processor to: send, by a mobile device, a message to a location server, the e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. Moreover, [0107] “computer program code” reads on “A non-transitory computer readable medium comprising instructions”. Moreover, wherein the cell is defined in [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.”)
“wherein a reference point corresponds to a geographically fixed location, and wherein the reference point capability of the mobile device is used for location reporting for [[a]] the determined mobile device relative to the reference point and support receiving assistance data based on the reference point.” (fig 1, [0002] “A radio communications network comprises radio base stations providing radio coverage over at least one respective geographical area forming a cell.” Moreover, [0007] “timing differences for downlink reference signals received from multiple distinct locations.” Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated and wherein the positioning assistance data is received by the user equipment i.e. the user equipment common IE assistance data”, the location to be determined, wherein common IE assistance data includes location data as in [0044]. Moreover, [0093] “the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. See [0036] “the user equipment 10 may then report the positioning measurement/s back to the positioning node”. Furthermore, [0034-0037] “The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data”; “included in the positioning assistance data and in some specific examples the at least one cell may be referred to as a reference cell in the positioning assistance data”, also see [0042], [0047-0048] and [0058-0060]. See figs 1-3 and their corresponding paragraphs.)

As to claims 4 and 18, Siomina teaches “wherein the reference point capability includes a list of one or more reference point provider identifiers supported by the mobile device for location reporting.” ([0034] “cell identity, or other information identifying the at least one cell. The information may be transmitted in a separate information element e.g. in an information element of a LPP. The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data.”, also see [0048] and [0137] and See figs 1-3 and their corresponding paragraphs. Also see [0086])

As to claims 5 and 19, Siomina teaches “wherein the positioning protocol is an Open Mobile Alliance (OMA) Long Term Evolution (LTE) Positioning Protocol Extensions (LPPe) protocol and wherein the message is a LPP/LPPe Provide Capabilities message.” ([0044] “LTE positioning assistance data”, “Open Mobile Alliance (OMA) LPP extensions (LPPe )”. [0081] “The user equipment 10 may also receive complementary assistance data in LPPe, comprising more cells, delivered in the same LPP message”.)

As to claims 6 and 20, Siomina teaches “wherein the reference point capability further includes a type of reference point supported by the mobile device, wherein the type of reference point is one or more of a geographic, a civic, or a provider-specific reference point.” ([0086] “RSTD measurements in combination with the geographical location of the radio base stations 12, 13, 15 and the time that the radio base stations 12, 13, 15 transmitted the PRS sequence gives the positioning node 17 the location or position of the user equipment 10”; [0002-0003] and [0024] )

As to claims 8 and 22, Siomina teaches “wherein the reference point capability further includes whether the mobile device is able to support mobile device location reporting relative to reference points identified by a particular set of reference point providers or from other reference point providers.” (fig 1 and [0024] wherein the relative reference points identified by a set of references/cells, also see [0008-0009] “a proper quality and for a sufficient number of distinct locations,”; “better signal quality”, also see [0056-0059]. Moreover, [0048-0049] “In OTDOA assistance data some parameters, such as timing of positioning occasions in a neighbour cell, are specified relative to the reference cell”, also see [0085-0086]. Moreover, [0034] “cell identity, or other information identifying the at least one cell. The information may be transmitted in a separate information element e.g. in an information element of a LPP. The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data.”, also see [0048] and [0137] and See figs 1-3 and their corresponding paragraphs. Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated and wherein the positioning assistance data is received by the user equipment i.e. the user equipment supports receiving positioning assistance data.)

As to claims 9 and 23, Siomina teaches “wherein the reference point capability further includes associated attributes within reference point assistance data for each reference point provider that the mobile device supports.” ([0047] “among the others, reference cell information, neighbour cell list comprising Physical Cell IDs (PCI) of neighbour cells, the number of consecutive downlink subframes, PRS transmission bandwidth,  frequency”, also see [0056-0060] wherein the SFN (system Frame number), frequency and time are an example of the attributes.)

As to claim 12, Siomina teaches “sending, by the mobile device, a message to the location server, the message indicating a request for assistance data and including a reference point indication, wherein the reference point indication includes a list of reference point types in an order of preference of the mobile device.” (fig 1-3, [0024- 0026], [0039-0043], and [0087-0094], wherein the process of the mobile sending a request of reference cell utilizing assistance data and then receiving back a message with the reference list, is depicted, and wherein the cell list reads on “a list of reference point types”.)

As to claims 13 and 27, Siomina teaches “wherein the list includes an indicator of a reference point provider.” ([0070-0071] “from service providers”. [0003] wherein commercial and non-commercial services to be provided by their corresponding providers.)

As to claims 14 and 28, Siomina teaches “sending, by the mobile device, a message including location information to the location server, wherein the location information indicates a reference point and indicates the determined mobile device location of the mobile device in a local coordinate system having an origin defined by the reference point.” (fig 1-3 and their corresponding paragraphs, also see [abstract]. Moreover, [0007] wherein the references/cell and their coordinates are determined, “geographically dispersed radio base stations with a good geometry are needed to solve for two coordinates of the user equipment” reads on “local coordinates”, see [0086] “geographical location of the radio base station”. See the rejection of claim 1 and 15 above.)
 
As to claim 26, Siomina teaches “wherein the at least one processor is further configured to send, a message to the location server with the wireless interface, the message indicating a request for assistance data and including a reference point indication, wherein the reference point indication includes a list of reference point types in an order of preference of the mobile device.” (fig 1-3, [0024- 0026], [0039-0043], and [0087-0094], wherein the process of the mobile sending a request of reference cell utilizing assistance data and then receiving back a message with the reference list, is radio interface” reads on “wireless interface”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7, 10-11, 21 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siomina.

As to claims 7 and 21, Siomina teaches “wherein the provider-specific reference point comprises a map-based reference point.” (fig 1 wherein the mapping is illustrated, as the relative positioning among the mobile device and the reference point is depicted, i.e. it is depicted based on the geographical mapping. See [0002-0003], [0007], [0024] and [0086]. Although the exact word of map has not been disclosed expressly, yet one of ordinary skill in the art would contemplate that the relative illustration of fig 1 is based on the relative geographical location i.e. the mapping is implicit i.e. has been/ could be applied.)

As to claims 10 and 24, Siomina teaches “wherein the reference point capability further includes an indication of whether the mobile device supports map data 

As to claims 11 and 25, Siomina teaches “wherein the reference point capability further includes information specific to the reference point provider concerning a type of map data supported by the mobile device.” (fig 1 and [0024] wherein the relative reference points identified by a set of references/cells wherein such cells/references are within a defined geographic location, i.e. they are within a defined geographical mapping system, also see [0008-0009] “a proper quality and for a sufficient number of distinct locations,”; “better signal quality”, i.e. the relation between the geographical location and it’s relevant distance from the mobile device within a defined location to obtain a better signal, i.e. based on a defined mapping location to obtain a better signal, also see [0056-0059]. Moreover, [0048-0049] “In OTDOA assistance data some parameters, such as timing of positioning occasions in a neighbour cell, are specified relative to the reference cell”, also see [0085-0086]. Moreover, the selection of a defined cell is based on its data type if it is being supported or not as in [0089], [0033], [0052], [0114] and [0129].)
Response to Arguments
Applicant's arguments/ Remarks filed on 7/22/21 have been fully considered but they are not persuasive.

The argument of 112(f) has been acknowledged and the corresponding interpretation has been applied above.

The argument in regards to 112(b) on page 8 of Remarks has been acknowledged and has been withdrawn, yet another 112(b) rejection has been applied, see the rejection above.

The argument concerning 102 rejection has been acknowledged, yet is moot due to the new ground of rejection necessitated by the amendments. Moreover, the examiner would like to refer to the interview held on 8/9/2021 wherein the argument has been addressed.
The followings arguments/ responses are kept from previous rejection as they are relevant the provided argument in the Remarks.
-----------------------------------------------------------------------------------------------------------------
The applicant argues (Remarks page 9-10) “Paragraphs [0039]-[0041] of Siomina,  however, refers to "timing information" of a reference cell, and states that "the user equipment 10 knows the timing information of the second cell 14, and the user equipment 10 transmits an indication indicating availability at the user equipment 10 of timing information of the second cell 14……. The use of a "timing information" from a reference cell, however, is not the same as a "reference point capability." For clarity, the independent claims have been amended to state that "a reference point comprises a reference to a fixed location" and that "the reference point capability is used for location reporting or receiving assistance data based on the reference point."
The examiner respectfully does not agree. First, in light of the specification at least in [0045], it is expressly disclosed that the location is determined based on timing technique, as, i.e. the argument contradicts the application’s main concept, i.e. such argument is moot. Second, the location is part of the assistance data “common IE assistance data”, and the location to be determined/ calculated [0007], wherein common IE assistance data includes location data as in [0044], i.e. the location has been disclosed indeed. Third, the location is disclosed as it is calculated out of the timing technique and is included in the common IE includes location [0044], wherein the timing technique is the same technique applied in this application at least as disclosed in the specification [0045]/ in light of the specification, i.e. the location limitation has been covered. Fourth, the argument is moot, as it pertains the technique used in determining the location, rather than the claimed language per se. letting alone that the claimed “location” has been provided as explained above, and letting along that the technique of providing such limitation/ location is in light of the specification.

The rest of the arguments (Remarks page 10-11) have been acknowledged, yet the above responses answer them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,060,344 B2, Stathis is drawn to a method and system for automatically preforming a study of a multidimensional space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/9/2021